                   Case 20-11266-JTD            Doc 10       Filed 05/27/20         Page 1 of 34




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                             Chapter 11
                                          )
PQ New York, Inc., et al.,1               )                             Case No. 20-[●] ([●])
                                          )
                                          )                             (Joint Administration Requested)
            Debtors.                      )
_________________________________________ )

  FIRST OMNIBUS MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL
  ORDERS (I) AUTHORIZING (A) REJECTION OF CERTAIN UNEXPIRED LEASES
 OF NONRESIDENTIAL REAL PROPERTY AND (B) ABANDONMENT OF CERTAIN
 PROPERTY IN CONNECTION THEREWITH, EACH EFFECTIVE NUNC PRO TUNC
        TO THE PETITION DATE, AND (II) GRANTING RELATED RELIEF

     THIS MOTION SEEKS TO REJECT CERTAIN UNEXPIRED LEASES OF
  NONRESIDENTIAL REAL PROPERTY. PARTIES RECEIVING THIS OMNIBUS
   MOTION SHOULD REVIEW THE MOTION TO SEE IF THEIR NAME(S) OR
  LEASE(S) ARE SET FORTH IN THE MOTION OR THE EXHIBITS ATTACHED
THERETO TO DETERMINE WHETHER THE MOTION AFFECTS THEIR LEASE(S).
 IRRESPECTIVE OF THE REJECTION OF THESE LEASES, THE PURCHASER IS
  VERY INTERESTED IN REACHING A CONSENSUAL AGREEMENT WITH AS
 MANY LANDORDS AS POSSIBLE ON RENEGOTIATED LEASE TERMS. IN THAT
    REGARD, LANDLORDS ARE URGED AND ENCOURAGED TO CONTACT
    PURCHASER’S COUNSEL, KATTEN MUCHIN ROSENMAN LLP, STEVEN
 REISMAN (SREISMAN@KATTEN.COM, (212) 940-8700) AND/OR CINDI GIGLIO,
(CGIGLIO@KATTEN.COM, (212) 940-3828) SHOULD THEY WISH TO ENGAGE IN
DISCUSSIONS TO ENTER INTO A NEW LEASE AGREEMENT WITH PURCHASER.

         PQ New York, Inc. (“PQ NY”) and certain of its affiliates that are debtors and debtors in

possession (collectively, with PQ NY, the “Debtors”) in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”) hereby file this motion (this “Motion”) for entry of interim and final

orders, under sections 365(a) and 554(a) of title 11 of the United States Code, 11 U.S.C. §§ 101-

         1
           The last four digits of PQ New York, Inc.’s federal tax identification number are 1022. The mailing
address for the debtors is 50 Broad Street, New York, New York 10004. Due to the large number of debtors in these
chapter 11 cases, for which the debtors have requested joint administration, a complete list of the debtors and the last
four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may be obtained on the website of the debtors’ proposed claims and noticing agent at www.donlinrecano.com/pqny.



RLF1 23481866v.1
                   Case 20-11266-JTD           Doc 10         Filed 05/27/20       Page 2 of 34




1532, et seq. (the “Bankruptcy Code”), and rules 6006 and 6007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing the Debtors to reject certain

unexpired leases of non-residential real property for certain premises leased by the Debtors

(collectively, the “Dark Store Leases”) as set forth on Schedule 1 to the Proposed Orders (as

defined herein), (ii) authorizing the Debtors to abandon any remaining personal property located

at the Leased Premises (as defined herein), each effective nunc pro tunc to the Petition Date (as

defined herein), and (iii) granting related relief. This Motion is supported by the Declaration of

Steven J. Fleming in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First

Day Declaration”) filed concurrently herewith.2 In further support of this Motion, the Debtors

respectfully state as follows:

                                      JURISDICTION AND VENUE

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding within the meaning of

28 U.S.C. § 157(b)(2), and pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter a final order or judgment consistent with Article III of the United States

Constitution.

         2.        Venue of these Chapter 11 Cases and the Motion are proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

          2
            Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in
the First Day Declaration.


                                                          2
RLF1 23481866v.1
                   Case 20-11266-JTD       Doc 10       Filed 05/27/20   Page 3 of 34




                                           BACKGROUND

         3.        On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing the Chapter 11 Cases for relief under the Bankruptcy Code. The Debtors

have continued in possession of their property and have continued to operate and manage their

businesses as debtors in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy

Code.

         4.        No request has been made for the appointment of a trustee or examiner, and no

official committee has been appointed in the Chapter 11 Cases.

         5.        The Debtors are headquartered in New York and, prior to shuttering operations

due to the COVID-19 outbreak, operated 98 restaurants in the United States under the trade name

Le Pain Quotidien. Leading up to the Petition Date, the Debtors were forced to shutter all

locations and terminate substantially all of their employees primarily due to the circumstances

surrounding the COVID-19 pandemic. The purpose of the Chapter 11 Cases is to consummate a

sale (the “Sale”) of the Debtors’ assets to LPQ USA, LLC (the “Purchaser”), an affiliate of

Aurify Brands, in a transaction that will provide for the reopening of no fewer than thirty-five

(35) restaurant locations, create approximately 1,000 jobs, provide for the re-employment of a

number of the Debtors’ former employees, and continue to serve the Debtors’ loyal customers.

The proposed Sale enables the Debtors to avoid what otherwise would have been a complete

liquidation under chapter 7 of the Bankruptcy Code, thereby maintaining a going-forward

business partner and/or tenant for many of the Debtors’ vendors and landlords.

         6.        Additional information about the Debtors’ businesses and affairs and the events

leading up to the Petition Date can be found in the First Day Declaration, which is incorporated

herein by reference.



                                                    3
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10       Filed 05/27/20     Page 4 of 34




                          THE DARK STORE LEASES AND THE SALE

         7.        In recent years, the Debtors’ financial performance has been affected by: (i)

pressure from increased competition in the Debtors’ primary markets; (ii) a decline in sales due

to consumer movement away from the Debtors’ casual “dine-in” concept, with a preference

towards a “grab n’ go” concept; (iii) lack of investment at the store level; and (iv) significant

turnover at the corporate level. Accordingly, and as described in more detail in the First Day

Declaration, in September 2019 the Company began evaluating potential strategic and

restructuring alternatives with regards to its European and U.S. businesses. In connection with

this evaluation, the Debtors engaged various professionals to assist them in exploring and

evaluating various strategic alternatives.

         8.        With the assistance of their professionals, the Debtors performed a “four-wall”

analysis of the Debtors’ lease portfolio. In connection with this analysis, the Debtors identified

under-performing stores and developed and assessed the impact of operating with a reduced

portfolio of restaurant locations on a going-forward basis. While the Debtors’ restructuring plans

contemplated closing certain underperforming locations, by March 22, 2020, the COVID-19

outbreak forced the Debtors to close all of their restaurant locations.

         9.        Notwithstanding the closures due to the COVID-19 outbreak, the Company

continued its efforts to maximize value both in Europe and in the U.S. In connection with such

efforts, on March 31, 2020, the Debtors retained SSG Advisors, LLC (“SSG”) to provide

investment banking services in connection with the Debtors’ last-ditch effort to avoid a complete

liquidation and locate a potential going concern acquisition partner. As described in more detail

in the First Day Declaration, the Debtors and SSG conducted a robust marketing process in the

U.S., a process which culminated in the execution of that certain Asset Purchase Agreement,



                                                   4
RLF1 23481866v.1
                   Case 20-11266-JTD           Doc 10         Filed 05/27/20       Page 5 of 34




dated as of May 26, 2020 (as the same may be amended or supplemented from time to time, the

“APA”), by the Debtors and the Purchaser. The Sale contemplated by the APA avoids what

otherwise would have been a complete liquidation of the Debtors’ assets and, as noted above,

provides for the reopening of no less than thirty-five (35) of the Debtors’ restaurants and the

potential rehiring of employees at each such location.

         10.       Consistent with the APA, the Purchaser has identified a definitive set of real

property leases (i.e., the Dark Store Leases), associated with the leased premises identified on

Schedule 1 to the Proposed Orders (the “Leased Premises”) that will not be assumed and

assigned in connection with the Sale.3                Therefore, the Debtors, in consultation with the

Purchaser, determined that it was more economically efficient to immediately close and

physically vacate and surrender such Leased Premises to the applicable landlords (the

“Landlords”) prior to the Petition Date.

         11.       Accordingly, in an effort to reduce postpetition administrative costs, and in the

exercise of the Debtors’ sound business judgement, the Debtors have determined that rejecting

the Dark Store Leases and abandoning any remaining personal property located at the Leased

Premises, each effective nunc pro tunc to the Petition Date, is in the best interests of the Debtors,

the estates, and their creditors. Notwithstanding, if the landlords of the Dark Store Leases are

interested in negotiating rent concessions with the Buyer, they are encouraged to contact

Debtors’ counsel.




         3
          Irrespective of the rejection of these leases, the Purchaser is very interested in consensual agreement with
as many Landlords as possible on renegotiated lease terms. In that regard, Landlords are encouraged to contact
Purchaser’s counsel, Katten Muchin Rosenman LLP, Steven Reisman (sreisman@katten.com, (212) 940-8700)
and/or Cindi Giglio (cgiglio@katten.com, (212) 940-3828) should they wish to engage in discussions to enter into a
new lease agreement with Purchaser.


                                                          5
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10       Filed 05/27/20   Page 6 of 34




                                      RELIEF REQUESTED

         12.       By this Motion, and pursuant to sections 365(a) and 554(a) of the

Bankruptcy Code, the Debtors seek entry of an interim order, attached hereto as Exhibit A (the

“Interim Order”), and final order, attached hereto as Exhibit B (the “Final Order”, and

together with the Interim Order, the “Proposed Orders”), (i) authorizing the Debtors to reject

the Dark Store Leases, as set forth on Schedule 1 to the Proposed Orders, effective nunc pro

tunc to the Petition Date, (ii) authorizing the Debtors to abandon any remaining personal

property located at the Leased Premises, effective nunc pro tunc to the Petition Date, and (iii)

granting related relief.

                                       BASIS FOR RELIEF

A.       Rejection of the Dark Store Leases Is an Exercise of the Debtors’ Sound Business
         Judgment.

         13.       Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any executory contract or unexpired lease of the debtor.”

11 U.S.C. § 365(a). The bankruptcy court should approve a debtor’s rejection of an executory

contract or unexpired lease if such rejection is an exercise of the debtor’s sound business

judgment, benefits its estate, and is not made in bad faith. See In re Bildisco, 682 F.2d 72, 79 (3d

Cir. 1982), aff’d, 465 U.S. 513 (1984) (“The usual test for rejection of an executory contract is

simply whether rejection would benefit the estate, the ‘business judgment’ test.”); Sharon Steel

Corp. v. Nat’l Fuel Gas Distr. Corp., 872 F.2d 36, 39-40 (3d Cir. 1989) (affirming rejection of a

service agreement as sound exercise of debtor’s business judgment where bankruptcy court

found rejection would benefit estate); In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr.

D. Del. 2003) (holding the business judgment standard applicable, absent bad faith, whim, or

caprice). In applying the business judgment standard, bankruptcy courts afford great deference


                                                   6
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10       Filed 05/27/20   Page 7 of 34




to a debtor’s decision to assume or reject leases. See In re Summit Land Co., 13 B.R. 310, 315

(Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of debtor’s decision

to assume or reject an executory contract “should be granted as a matter of course”).

         14.       Rejecting the Dark Store Leases (to the extent they remained executory on the

Petition Date) constitutes a reasonable exercise of the Debtors’ sound business judgment. As

noted above, the Purchaser determined that it will not seek assumption and assignment of the

Dark Store Leases in connection with the Sale.            Because the Debtors no longer maintain

operational restaurants at the Leased Premises and the associated Dark Stores Leases will not be

assumed and assigned to the Purchaser, continued compliance with the terms of the Dark Store

Leases would be burdensome and would provide no corresponding benefit to the Debtors, their

estates, or the stakeholders in these Chapter 11 Cases. Therefore, immediate rejection of the

Dark Store Leases will prevent the estates from incurring unnecessary administrative expenses

associated with the Debtors’ obligations thereunder.

         15.       Moreover, the Debtors reviewed the market value of the Dark Store Leases and

determined that further marketing the Dark Store Leases for assignment or sublease to a third

party would not generate any significant value for the estates. The Debtors have therefore

determined that the Dark Store Leases constitute an unnecessary drain on their resources, do not

provide any benefit to their estates, and are not necessary to their remaining operations or the

consummation of the Sale. The Debtors submit that their decision to reject the Dark Store

Leases (to the extent they remained executory on the Petition Date) is an exercise of their sound

business judgment and should be approved by the Court.




                                                   7
RLF1 23481866v.1
                   Case 20-11266-JTD       Doc 10       Filed 05/27/20   Page 8 of 34




         16.       The Debtors may have claims against the Landlords arising under, or

independently of, the Dark Store Leases. The Debtors do not waive such claims by the filing of

this Motion or by the rejection of the Dark Store Leases.

         17.       Generally, when a real property lease is rejected any relevant subleases are also

deemed rejected by operation of law. See Chatlos Sys., Inc. v. Kaplan (In re Chatlos Sys., Inc.),

147 B.R. 96, 99-100 (D. Del. 1992) (“When a lease is deemed rejected . . . any subleases under

that primary lease must also be deemed rejected since the sublessee’s rights in the property

extinguish with those of the sublessor.”); Doral Commerce Park, Ltd., v. Teleglobe Commc’ns

Corp. (In re Teleglobe Commc’ns Corp.), 304 B.R. 79, 84 (Bankr. D. Del. 2004) (holding

subtenant’s interest in property extinguished by debtor’s rejection of primary lease).

Notwithstanding the above, the Debtors request, out of an abundance of caution, that the order

approving the Motion authorize and confirm the rejection of any subleases or other agreements

that are related to the Dark Store Leases.

         18.       The Debtors further request that, consistent with the limitations imposed by

section 362 of the Bankruptcy Code and any other applicable law, if any of the Debtors have

deposited amounts with any of the Landlords as a security deposit or pursuant to another similar

arrangement, or if any of the Landlords owe any of the Debtors any amount pursuant to the Dark

Store Leases or other agreements between the same parties, the Landlords shall not be permitted

to set-off or otherwise use the amounts from such deposit or other similar arrangement, or other

amount owed to the Debtors, without the prior order of the Court. See In re Sweet N Sour 7th

Ave. Corp., 431 B.R. 63, 70-72 (Bankr. S.D.N.Y. 2010) (automatic stay prohibits landlord from

exercising right to set off on debtor’s security deposit); In re Communicall Cent., Inc., 106 B.R.

540, 545 (Bankr. N.D. Ill. 1989) (landlords are required to move for relief from the automatic



                                                    8
RLF1 23481866v.1
                   Case 20-11266-JTD       Doc 10       Filed 05/27/20   Page 9 of 34




stay to exercise right of set off); In re Inslaw, Inc., 81 B.R. 169, 169-70 (Bankr. D.D.C. 1987)

(landlord’s right to set off may be utilized only after relief from stay is granted).

B.       The Court Should Approve the Debtors’ Abandonment of Remaining Personal
         Property

         19.       Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

the trustee may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a); see also Hanover Ins. Co. v.

Tyco Indus., Inc., 500 F.2d 654, 657 (3d Cir. 1974) (“[A trustee] may abandon his claim to any

asset, including a cause of action, he deems less than valuable than the cost of asserting that

claim.”); In re Contract Research Solutions, Inc., No. 12-11004 (KJC), 2013 WL 1910286, at *4

(Bankr. D. Del. May 1, 2013) (“[A debtor] need only demonstrate that [it] has exercised sound

business judgment in making the determination to abandon.”) (citations omitted). The right to

abandon property is virtually unfettered, unless (a) abandonment of the property will contravene

laws designed to protect public health and safety or (b) abandonment of the property poses an

imminent threat to the public’s welfare. See In re Midlantic Nat’l Bank, 474 U.S. 494, 501

(1986). Neither of these limitations is relevant under the facts and circumstances presented here.

         20.       Here, although the Debtors vacated the Leased Premises before the Petition Date

and believe that they have removed all of their significant owned personal property assets located

at the Leased Premises, a minimal amount of the Debtors’ personal property may remain (the

“Abandoned Property”). To the extent that any Abandoned Property remains at the Leased

Premises, the Debtors submit that such property is inconsequential to their estates and/or removal

or storage of such property exceeds its value and is burdensome to their estates. Therefore, to

the extent that any Abandoned Property remains at the Leased Premises, the Debtors seek

authority to immediately abandon such assets.


                                                    9
RLF1 23481866v.1
                   Case 20-11266-JTD     Doc 10    Filed 05/27/20    Page 10 of 34




C.       Nunc Pro Tunc Relief Is Appropriate Under the Circumstances

         21.       Section 365 of the Bankruptcy Code does not restrict a bankruptcy court from

applying rejection retroactively. See In re Jamesway Corp., 179 B.R. 33, 37 (S.D.N.Y. 1995)

(stating that section 365 does not include “restrictions as to the manner in which the court can

approve rejection”); see also In re CCI Wireless, LLC, 297 B.R. 133, 138 (D. Colo. 2003)

(noting that section 365 “does not prohibit the bankruptcy court from allowing the rejection of

[leases] to apply retroactively”). Courts have held, that a bankruptcy court may, in its discretion,

authorize rejection retroactively to a date prior to entry of an order authorizing such rejection

where the balance of equities favors such relief. See In re Thinking Machs. Corp., 67 F.3d 1021,

1028–29 (1st. Cir. 1995) (stating “rejection under section 365(a) does not take effect until

judicial approval is secured, but the approving court has the equitable power, in suitable cases, to

order a rejection to operate retroactively”); In re Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D.

Del. 2004) (stating “the court’s power to grant retroactive relief is derived from the bankruptcy

court’s equitable powers so long as it promotes the purposes of § 365(a)”); CCI Wireless, 297

B.R. at 140 (holding that a “court has authority under section 365(d)(3) to set the effective date

of rejection at least as early as the filing date of the motion to reject”); BP Energy Co. v.

Bethlehem Steel Corp. (In re Bethlehem Steel Corp.), No. 02 Civ. 6419 (NRB), 2002 WL

31548723, at *3 (S.D.N.Y. Nov. 15, 2002) (“We cannot conclude . . . that a bankruptcy court’s

assignment of a retroactive rejection date falls outside of its authority when the balance of the

equities favors this solution.”); see also In re At Home Corp., 392 F.3d 1064, 1065-66 (9th Cir.

2004) (holding “that a bankruptcy court may approve retroactively the rejection of an unexpired

nonresidential lease”). In In re Namco Cybertainment, Inc., the Court stated that retroactive

rejection of an unexpired lease was permissible, provided: (a) the premises were surrendered

with an unequivocal statement of abandonment to the landlord; (b) the motion was served on the

                                                  10
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10    Filed 05/27/20    Page 11 of 34




landlord; (c) the official committee consented to the requested relief; and (d) the debtor waived

its right to withdraw the motion. In re Namco Cybertainment, Inc., No. 98-173 (PJW) (Bankr. D.

Del. Feb. 6, 1998); see also TW, Inc. v. Angelastro (In re TW, Inc.), No. 03-10785, 2004 WL

115521, at *2 (D. Del. Jan. 14, 2004) (upholding bankruptcy court ruling denying rejection of

leases nunc pro tunc to the petition date when the debtor had not surrendered possession prior to

the petition date).

         22.       Here, the balance of equities favors rejection of the Dark Store Leases nunc pro

tunc to the Petition Date. Without such relief, the Debtors will potentially incur unnecessary

administrative expenses related to the Dark Store Leases—agreements that provide no benefit to

the Debtors’ estates in light of their recent cessation of business operations and the Purchaser’s

decision not to seek assumption and assignment of such Dark Store Leases in connection with

the Sale. See 11 U.S.C. § 365(d)(3). Moreover, the Debtors vacated and surrendered control of

the Leased Premises to the applicable Landlords prior to the Petition Date. Indeed, prior to the

Petition Date, (i) the Leased Premises were physically vacated and turned over to the applicable

Landlords and (ii) the Debtors notified each Landlord in writing of their unequivocal and

irrevocable decision to (a) surrender the Leased Premises and abandon possession to each

applicable Landlord and to reject each applicable Dark Store Lease and (b) surrender, abandon

and forfeit to the applicable Landlord any and all Abandoned Property located in the Leased

Premises. In addition, the Debtors hereby waive their right to withdraw this Motion absent

consent of the applicable Landlords. Further, the Landlords will not be unduly prejudiced if the

rejection is deemed effective as of the Petition Date. Contemporaneously with the filing of this

Motion, the Debtors will cause notice of this Motion to be served on the landlords, thereby

allowing each party sufficient opportunity to respond accordingly. The Debtors have sought the



                                                   11
RLF1 23481866v.1
                   Case 20-11266-JTD          Doc 10       Filed 05/27/20        Page 12 of 34




relief requested at the earliest possible moment in these Chapter 11 Cases and do not seek to

reject the Dark Store Leases effective nunc pro tunc to the Petition Date due to any undue delay

on their own part.

         23.       Courts in this jurisdiction have approved relief similar to that requested herein.

See, e.g., BL Restrs. Holding, LLC, No. 20-10156 (MFW) (Bankr. D. Del. Feb. 28, 2020)

(authorizing rejection of unexpired leases effective nunc pro tunc to the petition date) In re

Quicksilver Res. Inc., No. 15-10585 (LSS) (Bankr. D. Del. Apr. 15, 2015) (authorizing rejection

of executory contracts effective as of specified dates); In re QCE Fin. LLC, No. 14-10543 (PJW)

(Bankr. D. Del. Apr. 9, 2014) (authorizing rejection of unexpired leases effective nunc pro tunc

to the petition date); In re Longview Power, LLC, No. 13-12211 (BLS) (Bankr. D. Del. Feb. 26,

2014) (authorizing rejection of unexpired leases effective nunc pro tunc to prior notice date); In

re Prommis Holdings, LLC, No. 13-10551 (BLS) (Bankr. D. Del. June 14, 2013) (same).

         24.       Accordingly, the Debtors respectfully submit that the Court should enter the

Proposed Orders authorizing (i) the rejection of the Dark Store Leases and (ii) the Debtors to

abandon the Abandoned Property, each effective nunc pro tunc to the Petition Date.

               NECESSITY OF IMMEDIATE RELIEF AND WAIVER OF STAY

         25.       The urgency of the relief requested justifies the Debtors’ request for immediate

relief.4 To ensure the relief requested is implemented immediately, the Debtors request that the

Court waive the notice requirements under Bankruptcy Rule 6004(a). The Debtors also request

that, to the extent applicable to the relief requested in this Motion, the Court waive the stay

imposed by Bankruptcy Rule 6004(h), which provides that “[a]n order authorizing the use, sale,

         4
            In addition, the Debtors have filed this Motion seeking entry of the Interim Order in light of the recent
decision by the Supreme Court of the United States regarding courts’ authority to fashion nunc pro tunc relief.
Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feliciano, 140 S.Ct. 696, 700-01 (2020)
(citations omitted).


                                                        12
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10     Filed 05/27/20    Page 13 of 34




or lease of property other than cash collateral is stayed until the expiration of 14 days after entry

of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above,

the relief that the Debtors seek in this Motion is necessary for the Debtors to operate their

businesses without interruption and to preserve value for their estates. Accordingly, the Debtors

respectfully request that the Court waive the 14-day stay imposed by Bankruptcy Rule 6004(h),

as the exigent nature of the relief sought herein justifies immediate relief.

                             DEBTORS’ RESERVATION OF RIGHTS

         26.       Nothing contained herein is intended or should be construed as or deemed to

constitute an agreement or admission as to the validity of any claim against the Debtors on any

grounds, or a waiver or impairment of the Debtors’ rights to dispute any claim on any grounds.

The Debtors expressly reserve their rights to contest any claims related to the Dark Store Leases.

                                               NOTICE

         27.       The Debtors will serve notice of this Motion upon: (i) the Office of the United

States Trustee; (ii) the Debtors’ consolidated list of creditors holding twenty largest unsecured

claims; (iii) counsel to Purchaser; (iv) the Landlords; (v) the Internal Revenue Service; (vi) the

United States Attorney’s Office for the District of Delaware; and (vii) all parties entitled to

notice pursuant to Local Rule 9013-1(m). In light of the nature of the relief requested, the

Debtors submit that no other or further notice is necessary.

                                       NO PRIOR REQUEST

         28.       The Debtors have not previously sought the relief requested herein from the Court

or any other court.




                                                   13
RLF1 23481866v.1
                   Case 20-11266-JTD   Doc 10     Filed 05/27/20   Page 14 of 34




         WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order

substantially in the form attached hereto as Exhibit A, and the Final Order substantially in the

form attached hereto as Exhibit B, respectively, granting the relief requested in the Motion and

such other and further relief as may be just and proper.

Dated: May 27, 2020
       Wilmington, Delaware
                                          /s/ Brendan J. Schlauch
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          Mark D. Collins (No. 2981)
                                          Michael J. Merchant (No. 3854)
                                          Jason M. Madron (No. 4431)
                                          Brendan J. Schlauch (No. 6115)
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701

                                           Proposed Counsel to the Debtors
                                           and Debtors in Possession




                                                14
RLF1 23481866v.1
                   Case 20-11266-JTD   Doc 10   Filed 05/27/20   Page 15 of 34




                                          Exhibit A

                                        Interim Order




RLF1 23481866v.1
                   Case 20-11266-JTD            Doc 10       Filed 05/27/20        Page 16 of 34




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                             Chapter 11
                                          )
PQ New York, Inc., et al.,1               )                             Case No. 20-[●] ([●])
                                          )
                                          )                             (Jointly Administered)
            Debtors.                      )
_________________________________________ )

                      FIRST OMNIBUS INTERIM ORDER
    (I) AUTHORIZING (A) REJECTION OF CERTAIN UNEXPIRED LEASES OF
  NONRESIDENTIAL REAL PROPERTY AND (B) ABANDONMENT OF CERTAIN
 PROPERTY IN CONNECTION THEREWITH, EACH EFFECTIVE NUNC PRO TUNC
         TO THE PETITION DATE, AND (II) GRANTING RELATED RELIEF

                     Upon the motion (the “Motion”)2 of PQ New York, Inc. and certain of its

affiliates that are debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) for entry of interim and final orders,

pursuant to sections 365(a), and 554(a) of the Bankruptcy Code, (i) authorizing the Debtors to

reject the Dark Store Leases, (ii) authorizing the Debtors to abandon any remaining personal

property located at the Leased Premises, each effective nunc pro tunc to the Petition Date, and

(iii) granting related relief, all as more fully set forth in the Motion; and the Court having

jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C. § 1334, and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and the Court having authority to hear the matters raised in

          1
           The last four digits of PQ New York, Inc.’s federal tax identification number are 1022. The mailing
address for the debtors is 50 Broad Street, New York, New York 10004. Due to the large number of debtors in these
chapter 11 cases, for which the debtors have requested joint administration, a complete list of the debtors and the last
four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may be obtained on the website of the debtors’ proposed claims and noticing agent at www.donlinrecano.com/pqny.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10       Filed 05/27/20   Page 17 of 34




the Motion pursuant to 28 U.S.C. § 157; and the Court having venue pursuant to 28 U.S.C.

§§ 1408 and 1409; and consideration of the Motion and the requested relief being a core

proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and proper

notice of the Motion and opportunity for a hearing on the Motion having been given to the

parties listed therein, and it appearing that no other or further notice need be provided; and the

Court having reviewed and considered the Motion and the First Day Declaration; and the Court

having found that the relief requested in the Motion is in the best interests of the Debtors, their

creditors, their estates and all other parties in interest; and upon the record herein; and after due

deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

         1.        The relief requested in the Motion is hereby granted on an interim basis as set

forth herein.

         2.        All objections to the entry of this Interim Order, to the extent not withdrawn or

settled, are overruled.

         3.        Each of the Dark Store Leases as set forth on Schedule 1 hereto, including, to the

extent applicable, any agreements, amendments, change orders, supplements, waivers, subleases

and side letters related thereto, is rejected, effective nunc pro tunc to the Petition Date. The

Landlords to the Dark Store Leases are permitted to take whatever steps they deem appropriate

to market and re-let the Leased Premises upon the entry of this Interim Order.

         4.        Consistent with the limitations of section 362 of the Bankruptcy Code, and any

other applicable law, the Landlords are prohibited from setting off or otherwise utilizing any

amounts deposited by the Debtors with any of the Landlords as a security deposit or pursuant to




                                                   2
RLF1 23481866v.1
                   Case 20-11266-JTD       Doc 10       Filed 05/27/20   Page 18 of 34




another similar arrangement, or owed to the Debtors by any of the Landlords under the Dark Store

Leases or other agreements between the same parties, without further order of this Court.

         5.        The Debtors are authorized to abandon the Abandoned Property, effective nunc

pro tunc to the Petition Date, and the Landlords may dispose of Abandoned Property on and after

the Petition Date in their sole and absolute discretion without liability to the Debtors or any third

party.

         6.        The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

         7.        The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

         8.        Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

Order shall be effective and enforceable immediately upon entry hereof.

         9.        Nothing herein shall prejudice the rights of the Debtors to argue that any of the

Dark Store Leases were terminated prior to the Petition Date; that any claim for damages arising

from the rejection of the Dark Store Leases is limited to the remedies available under any

applicable termination provision of such Dark Store Lease, or that any such claim is an obligation

of a third party and not that of the Debtors or their estates.

         10.       The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Interim Order.

         11.       A final hearing to consider the relief requested in the Motion shall be held on

June __, 2020 at ___:____ __.m. (Eastern Time) and any objections to entry of such order

shall be in writing and filed with this Court by no later than June __, 2020 at 4:00 p.m.

(Eastern Time).




                                                    3
RLF1 23481866v.1
                   Case 20-11266-JTD        Doc 10        Filed 05/27/20   Page 19 of 34




         12.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Interim Order.




                                                      4
RLF1 23481866v.1
                   Case 20-11266-JTD   Doc 10   Filed 05/27/20     Page 20 of 34




                                          Schedule 1

                                Dark Store Leases to Be Rejected




RLF1 23481866v.1
                                    Case 20-11266-JTD             Doc 10         Filed 05/27/20    Page 21 of 34




                                                                       Schedule 1

                 Landlord Name / Address                     Lease Counterparty                          Address of Subject Property
  10 East Delaware Condominium Association               PQ Gold Coast, Inc.             10 East Delaware Condominium, Chicago, IL
  10 East Delaware Place, Chicago, IL 60611
  1477 Second Corporation                                PQ East 77th, Inc.              252 East 77th Street, New York, NY 10021
  1471 Second Avenue # 1, New York, NY 10075
  375 HH, LLC c/o Trinity Wall Street                    LPQ King & Hudson, Inc.         375 Hudson St., New York, NY 10014
  120 Broadway, 38th Floor, New York, NY 10271
  523 West 6th Street Property Owner LLC c/o             PQ 6th & Olive, Inc.            523 W 6th Street‐Unit R509S, Los Angeles, CA 90017
  Callahan Capital Properties LLC
  10 S. Riverside Plaza, Suite 2050, Chicago, IL 60606
  975 Carroll Square, LLC                                PQ Carroll Square, Inc.         975 F Street, NW, Washington , DC 20004
  199 Fremont Street, Suite 1150, San Francisco, CA
  94105
  Allan Domb Real Estate                                 PQ Walnut Street, Inc.          1425 Walnut Street, Philadelphia, PA 19103
  1845 Walnut Street, Suite 2200, Philadelphia, PA
  19103
  Ashkenazy Acquisition Corp                             PQ Union Station, Inc.          50 Massachusetts Ave., NE #M‐100, Washington, DC 20002
  40 Massachusetts Avenue NE 2 W, Washington DC,
  20002
  Benchmark Real Estate Group, LLC                       PQ 8th Street, Inc.             10 5th Ave., New York, NY 10011
  645 Fifth Avenue Suite 1009, New York, NY 10065
  Blatteis & Schnur Inc                                  PQ San Vicente, Inc.            13050 San Vicente Blvd #114, Los Angeles, CA 90049
  1940 Century Park East #200, Los Angeles, CA 90067
  Boston Properties                                      LPQ Reston, Inc.                11909 Democracy Drive , Reston, VA 20190
  599 Lexington Avenue, Suite 1800, New York, NY
  10022
  Boston Properties                                      LPQ West 55th & 8th St., Inc.   252 W 55th Street, New York, NY
  599 Lexington Avenue, Suite 1800, New York, NY
  10022
  Cast Iron Corporation c/o Monaco Management Inc.       PQ Union Square, Inc.           801 Broadway, New York, NY 10003
  68 Main Street 2nd Floor, Tuckahoe, NY 10707
  CB Armitage, LLC                                       PQ Lincoln Park, Inc.           1000‐1002 West Armitage Ave, Chicago, IL 60614
  1940 Century Park East, #200, Los Angeles, CA 90067
  CBRE (formerly US Equities)                            LPQ North Michigan, Inc         20 North Michigan Avenue Suite 101, Chicago, IL 60602
  20 N Michigan, Chicago, IL 60602


RLF1 23476449v.3
                                   Case 20-11266-JTD            Doc 10          Filed 05/27/20    Page 22 of 34




                 Landlord Name / Address                   Lease Counterparty                          Address of Subject Property
   CBRE (formerly US Equities)                         PQ French Market, Inc.          135 North Clinton Street, Chicago, IL 60661
  20 N Michigan, Chicago, IL 60602
   CEI: Cypress Equity Investments                     LPQ Toluca Lake, Inc.           4301 W. Riverside Drive, Burbank, CA 91505
  12121 Wilshire Blvd., Suite 801, Los Angeles, CA
  90025
   Cohen Brothers Realty Corporation                   PQ Park & 33rd, Inc.            3 Park Avenue, New York, NY 10016
  750 Lexington Avenue, New York, NY 10022
   Department of Parks & Recreation                    PQ West 72nd, Inc.              2098 Broadway, New York, NY 10023
  830 5th Av # 407, New York, NY 10065                 (Verdi Square Kiosk)
   Diamond Jim Realty Associates                       PQ Harbor Point, Inc.           711 Canal Street, Stamford, NY
  c/o Weinberg Properties
  551 Madison Ave, New York, NY 10022
   E K Realty LLC c/o Finsbury Management              PQ First Inc.                   1270 First Ave.
  939 8th Avenue #301, New York, NY 10019                                              New York, New York 10021
   Edens                                               LPQ Cabin John                  7993 Tuckerman Lane, Potomac, MD 20854
  7200 Wisconsin Avenue, Suite 400, Bethesda, MD
  20814
   Emmanuel Assoc.                                     PQ UN, Inc.                     937 2nd Ave, New York, NY 10022
  212 Warren Street, #12C, New York, NY 10282
   Frost/Chaddock Developers LLC                       PQ Melrose, Inc.                8607 Melrose Ave, West Hollywood, CA 90069
  15250 Ventura Blvd #403, Sherman, CA 91403
   Gorband Lafayette LP                                PQ Brentwood, Inc.              11702 Barrington Court, Brentwood, CA 90049
  9990 Santa Monica Blvd, Beverly Hills, CA 90212
   Great Lakes Midwest Management                      LPQ N. Wells St., Inc.          1562 N. Wells St., Chicago, IL 60610
  1552 N. Wells St. #2, Chicago, IL 60610
   Greystar                                            PQ Granary, Inc                 1937 Callowhill Street, Philadelphia, PA
  1901 Callowhill St., Philadelphia, PA 19130
   Hampshire Properties c/o Bellaire Square, LLC       PQ Upper West, Inc.             2463 Broadway, New York, NY 10025
  2329 Nostrand Avenue Suite 500, Brooklyn, NY 11210
   Henmont LLC c/o Midwood Investment &                PQ Montague, Inc.               121 Montague Street , Brooklyn, NY 11201
  Development
  430 Park Avenue Suite 505, New York, NY 10022
   Jacquelyn Soffer (VP)                               LPQ Aventura, Inc.              19501 Biscayne Blvd, Aventura, FL
  19501 Biscayne Boulevard, Suite 400, Aventura, FL
  33180

                                                                            2
RLF1 23476449v.3
                                    Case 20-11266-JTD            Doc 10            Filed 05/27/20    Page 23 of 34




                Landlord Name / Address                     Lease Counterparty                             Address of Subject Property
  Jemal's 701 King LLC c/o Douglas Development Corp     PQ Alexandria, Inc.               701 King Street, Alexandria, VA 22314
  702 H Street NW #400, Washington DC, 20001
  Kent Silvers Jr.                                      PQ Wayne, Inc                     223 East Lancaster Ave, Wayne, PA 19087
  Two Villanova Center, 795 E. Lancaster Avenue,
  Villanova, PA 19085
  La Cienega No. 57 LLC c/o Nasa Management             PQ Robertson, Inc.                320 South Robertson Blvd, Los Angeles, CA 90048
  11301 W. Olympic Blvd # 206, Los Angeles, CA 90064
  Leesam Realty, Inc c/o David Swerdloff                PQ Chelsea, Inc.                  124 7th Ave., New York, NY 10011
  501 7th Avenue #408, New York, NY 10001
  Macerich                                              PQ Tysons Corner, Inc.            8101 Tysons Corner Center Suite J18U, Tysons Corner, VA
  5740 Commons Park, East Syracuse, NY 13057                                              22102
  Macerich                                              PQ Tysons Corner                  8101 Tysons Corner Center Suites, Tysons Corner, VA
  5740 Commons Park, East Syracuse, NY 13057            (Tysons Corner Kiosk)
  Mohammad Esfahani                                     PQ Georgetown, Inc.               2815 M Street, NW, Washington, DC
  3325 Wilson Blvd., Arlington, VA 22201
  Naperville Jefferson LLC c/o Excel Property           LPQ Naperville, Inc.              204 S. Washington St., Naperville, IL 60540
  Consulting
  2 Ethel Road, Suite 205A, Edison, NJ 08817
  Plaza 400 Owners Corp.                                PQ 55th & 1st, Inc.               1006 1st Ave., New York, NY 10022
  400 East 56th Street, New York, NY 10022
  Riverhouse One Rockefeller Park Condominium           PQ Battery Park, Inc.             2 River Terrace, New York, NY 10282
  8 River Terrace, New York, NY 10282
  RMR Group                                             LPQ 14th & K Street, Inc.         1401 K Street NW , Washington, DC 20005
  Two Newton Place, 255 Washington Street, Newton,
  MA 02458‐1634
  Ruxton Towers LP Alpert & Alpert Development          PQ West 72nd, Inc.                50 West 72nd Street, New York, NY 10023
  P.O Box 19514, Newark, NJ 07195
  S.R Partners c/o Hayes & Company                      LPQ Pasadena, Inc.                88 West Colorado Blvd #102, Pasadena, CA 91105
  1510 Oxley Street Suite A, South Pasadena, CA 91030
  SBP Lexington, LLC                                    PQ Lexington, Inc.                833 Lexington Ave., New York, NY 10065
  2577 Main Street, Lake Placid, NY 12946
  Shulsky Properties                                    LPQ 205 Bleecker, Inc.            205 Bleecker Street, New York, NY 10012
  307 5th Ave, 17th FL, New York, NY 10016
  Simon Property Group                                  LPQ Garden City, Inc.             630 Old Country Road ‐ Room 1024B, Garden City, NY 11530
  225 West Washington Street, Indianapolis, IN 46204

                                                                               3
RLF1 23476449v.3
                                    Case 20-11266-JTD            Doc 10          Filed 05/27/20    Page 24 of 34




                Landlord Name / Address                     Lease Counterparty                          Address of Subject Property
  Simon Property Group                                  LPQ Woodbury, Inc.              498 Red Apple Ct, Suite 195, Central Valley, NY
  225 West Washington Street, Indianapolis, IN 46204
  SPI Holdings, LLC                                     PQ Culver Plaza, Inc.           9901 Washington Boulevard Suite 102, Los Angeles, CA 90232
  88 Kearny St., Suite 1818, San Francisco, CA 94108
  T ‐C WISCONSIN PLACE OWNER, LLC                       PQ Chevy Chase, Inc.            5310 Western Avenue Suite C, Chevy Chase, MD
  730 Third Avenue, 4th Floor, New York, NY 10017
  Thor Equities, LLC                                    PQ 933 Broadway, Inc.           931 Broadway, New York, NY 10010
  25 West 39th St., New York, NY 10018
  Time Equities, Inc.                                   PQ West 84th St, Inc.           494 Amsterdam Ave., New York, NY 10024
  55 5th Ave, 15th Floor, New York, NY 10003
  Washington Real Estate Investment Trust               PQ Spring Valley, Inc.          4874 Massachusetts Ave, NW, Washington , DC 20016
  6110 Executive Blvd Suite 800, Rockville, MD 20852
  West Valley Owner LLC                                 PQ The Village at Topanga,      6256 Topanga Canyon Blvd Suite 1200, Woodland Hills, CA
  2049 Century Park East 41st Floor, Century City, CA   Inc.
  90067




                                                                            4
RLF1 23476449v.3
                   Case 20-11266-JTD   Doc 10   Filed 05/27/20   Page 25 of 34




                                          Exhibit B

                                         Final Order




RLF1 23481866v.1
                   Case 20-11266-JTD            Doc 10       Filed 05/27/20        Page 26 of 34




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                             Chapter 11
                                          )
PQ New York, Inc., et al.,1               )                             Case No. 20-[●] ([●])
                                          )
                                          )                             (Jointly Administered)
            Debtors.                      )
_________________________________________ )

                       FIRST OMNIBUS FINAL ORDER
    (I) AUTHORIZING (A) REJECTION OF CERTAIN UNEXPIRED LEASES OF
  NONRESIDENTIAL REAL PROPERTY AND (B) ABANDONMENT OF CERTAIN
 PROPERTY IN CONNECTION THEREWITH, EACH EFFECTIVE NUNC PRO TUNC
         TO THE PETITION DATE, AND (II) GRANTING RELATED RELIEF

                     Upon the motion (the “Motion”)2 of PQ New York, Inc. and certain of its

affiliates that are debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) for entry of interim and final orders,

pursuant to sections 365(a), and 554(a) of the Bankruptcy Code, (i) authorizing the Debtors to

reject the Dark Store Leases, (ii) authorizing the Debtors to abandon any remaining personal

property located at the Leased Premises, each effective nunc pro tunc to the Petition Date, and

(iii) granting related relief, all as more fully set forth in the Motion and the Interim Order; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to

28 U.S.C. § 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and the Court having authority to

          1
           The last four digits of PQ New York, Inc.’s federal tax identification number are 1022. The mailing
address for the debtors is 50 Broad Street, New York, New York 10004. Due to the large number of debtors in these
chapter 11 cases, for which the debtors have requested joint administration, a complete list of the debtors and the last
four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may be obtained on the website of the debtors’ proposed claims and noticing agent at www.donlinrecano.com/pqny.
          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



RLF1 23481866v.1
                   Case 20-11266-JTD       Doc 10       Filed 05/27/20   Page 27 of 34




hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and the Court having venue

pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the requested

relief being a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2);

and due and proper notice of the Motion and opportunity for a hearing on the Motion having

been given to the parties listed therein, and it appearing that no other or further notice need be

provided; and the Court having reviewed and considered the Motion and the First Day

Declaration; and the Court having entered the Interim Order; and the Court having found that the

relief requested in the Motion is in the best interests of the Debtors, their creditors, their estates

and all other parties in interest; and upon the record herein; and after due deliberation and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

          1.       The relief requested in the Motion is hereby granted on a final basis, as set forth

herein.

          2.       All objections to the entry of this Final Order, to the extent not withdrawn or

settled, are overruled.

          3.       Each of the Dark Store Leases as set forth on Schedule 1 hereto, including, to the

extent applicable, any agreements, amendments, change orders, supplements, waivers, subleases

and side letters related thereto, is rejected, effective nunc pro tunc to the Petition Date.

          4.       Consistent with the limitations of section 362 of the Bankruptcy Code, and any

other applicable law, the Landlords are prohibited from setting off or otherwise utilizing any

amounts deposited by the Debtors with any of the Landlords as a security deposit or pursuant to

another similar arrangement, or owed to the Debtors by any of the Landlords under the Dark Store

Leases or other agreements between the same parties, without further order of this Court.



                                                    2
RLF1 23481866v.1
                   Case 20-11266-JTD      Doc 10       Filed 05/27/20   Page 28 of 34




         5.        The Debtors are authorized to abandon the Abandoned Property, effective nunc

pro tunc to the Petition Date, and the Landlords may dispose of Abandoned Property on and after

the Petition Date in their sole and absolute discretion without liability to the Debtors or any third

party.

         6.        The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

         7.        Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

Order shall be effective and enforceable immediately upon entry hereof.

         8.        Nothing in the Motion or this Interim Order shall be deemed or construed as an

approval of an assumption of any contract pursuant to section 365 of the Bankruptcy Code.

         9.        Nothing herein shall prejudice the rights of the Debtors to argue that any of the

Dark Store Leases were terminated prior to the Petition Date; that any claim for damages arising

from the rejection of the Dark Store Leases is limited to the remedies available under any

applicable termination provision of such Dark Store Lease; or that any such claim is an obligation

of a third party and not that of the Debtors or their estates.

         10.       The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Final Order.




                                                   3
RLF1 23481866v.1
                   Case 20-11266-JTD        Doc 10        Filed 05/27/20   Page 29 of 34




         11.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Final Order.




                                                      4
RLF1 23481866v.1
                   Case 20-11266-JTD   Doc 10   Filed 05/27/20     Page 30 of 34




                                          Schedule 1

                                Dark Store Leases to Be Rejected




RLF1 23481866v.1
                                    Case 20-11266-JTD             Doc 10         Filed 05/27/20    Page 31 of 34




                                                                       Schedule 1

                 Landlord Name / Address                     Lease Counterparty                          Address of Subject Property
  10 East Delaware Condominium Association               PQ Gold Coast, Inc.             10 East Delaware Condominium, Chicago, IL
  10 East Delaware Place, Chicago, IL 60611
  1477 Second Corporation                                PQ East 77th, Inc.              252 East 77th Street, New York, NY 10021
  1471 Second Avenue # 1, New York, NY 10075
  375 HH, LLC c/o Trinity Wall Street                    LPQ King & Hudson, Inc.         375 Hudson St., New York, NY 10014
  120 Broadway, 38th Floor, New York, NY 10271
  523 West 6th Street Property Owner LLC c/o             PQ 6th & Olive, Inc.            523 W 6th Street‐Unit R509S, Los Angeles, CA 90017
  Callahan Capital Properties LLC
  10 S. Riverside Plaza, Suite 2050, Chicago, IL 60606
  975 Carroll Square, LLC                                PQ Carroll Square, Inc.         975 F Street, NW, Washington , DC 20004
  199 Fremont Street, Suite 1150, San Francisco, CA
  94105
  Allan Domb Real Estate                                 PQ Walnut Street, Inc.          1425 Walnut Street, Philadelphia, PA 19103
  1845 Walnut Street, Suite 2200, Philadelphia, PA
  19103
  Ashkenazy Acquisition Corp                             PQ Union Station, Inc.          50 Massachusetts Ave., NE #M‐100, Washington, DC 20002
  40 Massachusetts Avenue NE 2 W, Washington DC,
  20002
  Benchmark Real Estate Group, LLC                       PQ 8th Street, Inc.             10 5th Ave., New York, NY 10011
  645 Fifth Avenue Suite 1009, New York, NY 10065
  Blatteis & Schnur Inc                                  PQ San Vicente, Inc.            13050 San Vicente Blvd #114, Los Angeles, CA 90049
  1940 Century Park East #200, Los Angeles, CA 90067
  Boston Properties                                      LPQ Reston, Inc.                11909 Democracy Drive , Reston, VA 20190
  599 Lexington Avenue, Suite 1800, New York, NY
  10022
  Boston Properties                                      LPQ West 55th & 8th St., Inc.   252 W 55th Street, New York, NY
  599 Lexington Avenue, Suite 1800, New York, NY
  10022
  Cast Iron Corporation c/o Monaco Management Inc.       PQ Union Square, Inc.           801 Broadway, New York, NY 10003
  68 Main Street 2nd Floor, Tuckahoe, NY 10707
  CB Armitage, LLC                                       PQ Lincoln Park, Inc.           1000‐1002 West Armitage Ave, Chicago, IL 60614
  1940 Century Park East, #200, Los Angeles, CA 90067
  CBRE (formerly US Equities)                            LPQ North Michigan, Inc         20 North Michigan Avenue Suite 101, Chicago, IL 60602
  20 N Michigan, Chicago, IL 60602


RLF1 23476449v.3
                                   Case 20-11266-JTD            Doc 10          Filed 05/27/20    Page 32 of 34




                 Landlord Name / Address                   Lease Counterparty                          Address of Subject Property
   CBRE (formerly US Equities)                         PQ French Market, Inc.          135 North Clinton Street, Chicago, IL 60661
  20 N Michigan, Chicago, IL 60602
   CEI: Cypress Equity Investments                     LPQ Toluca Lake, Inc.           4301 W. Riverside Drive, Burbank, CA 91505
  12121 Wilshire Blvd., Suite 801, Los Angeles, CA
  90025
   Cohen Brothers Realty Corporation                   PQ Park & 33rd, Inc.            3 Park Avenue, New York, NY 10016
  750 Lexington Avenue, New York, NY 10022
   Department of Parks & Recreation                    PQ West 72nd, Inc.              2098 Broadway, New York, NY 10023
  830 5th Av # 407, New York, NY 10065                 (Verdi Square Kiosk)
   Diamond Jim Realty Associates                       PQ Harbor Point, Inc.           711 Canal Street, Stamford, NY
  c/o Weinberg Properties
  551 Madison Ave, New York, NY 10022
   E K Realty LLC c/o Finsbury Management              PQ First Inc.                   1270 First Ave.
  939 8th Avenue #301, New York, NY 10019                                              New York, New York 10021
   Edens                                               LPQ Cabin John                  7993 Tuckerman Lane, Potomac, MD 20854
  7200 Wisconsin Avenue, Suite 400, Bethesda, MD
  20814
   Emmanuel Assoc.                                     PQ UN, Inc.                     937 2nd Ave, New York, NY 10022
  212 Warren Street, #12C, New York, NY 10282
   Frost/Chaddock Developers LLC                       PQ Melrose, Inc.                8607 Melrose Ave, West Hollywood, CA 90069
  15250 Ventura Blvd #403, Sherman, CA 91403
   Gorband Lafayette LP                                PQ Brentwood, Inc.              11702 Barrington Court, Brentwood, CA 90049
  9990 Santa Monica Blvd, Beverly Hills, CA 90212
   Great Lakes Midwest Management                      LPQ N. Wells St., Inc.          1562 N. Wells St., Chicago, IL 60610
  1552 N. Wells St. #2, Chicago, IL 60610
   Greystar                                            PQ Granary, Inc                 1937 Callowhill Street, Philadelphia, PA
  1901 Callowhill St., Philadelphia, PA 19130
   Hampshire Properties c/o Bellaire Square, LLC       PQ Upper West, Inc.             2463 Broadway, New York, NY 10025
  2329 Nostrand Avenue Suite 500, Brooklyn, NY 11210
   Henmont LLC c/o Midwood Investment &                PQ Montague, Inc.               121 Montague Street , Brooklyn, NY 11201
  Development
  430 Park Avenue Suite 505, New York, NY 10022
   Jacquelyn Soffer (VP)                               LPQ Aventura, Inc.              19501 Biscayne Blvd, Aventura, FL
  19501 Biscayne Boulevard, Suite 400, Aventura, FL
  33180

                                                                            2
RLF1 23476449v.3
                                    Case 20-11266-JTD            Doc 10            Filed 05/27/20    Page 33 of 34




                Landlord Name / Address                     Lease Counterparty                             Address of Subject Property
  Jemal's 701 King LLC c/o Douglas Development Corp     PQ Alexandria, Inc.               701 King Street, Alexandria, VA 22314
  702 H Street NW #400, Washington DC, 20001
  Kent Silvers Jr.                                      PQ Wayne, Inc                     223 East Lancaster Ave, Wayne, PA 19087
  Two Villanova Center, 795 E. Lancaster Avenue,
  Villanova, PA 19085
  La Cienega No. 57 LLC c/o Nasa Management             PQ Robertson, Inc.                320 South Robertson Blvd, Los Angeles, CA 90048
  11301 W. Olympic Blvd # 206, Los Angeles, CA 90064
  Leesam Realty, Inc c/o David Swerdloff                PQ Chelsea, Inc.                  124 7th Ave., New York, NY 10011
  501 7th Avenue #408, New York, NY 10001
  Macerich                                              PQ Tysons Corner, Inc.            8101 Tysons Corner Center Suite J18U, Tysons Corner, VA
  5740 Commons Park, East Syracuse, NY 13057                                              22102
  Macerich                                              PQ Tysons Corner                  8101 Tysons Corner Center Suites, Tysons Corner, VA
  5740 Commons Park, East Syracuse, NY 13057            (Tysons Corner Kiosk)
  Mohammad Esfahani                                     PQ Georgetown, Inc.               2815 M Street, NW, Washington, DC
  3325 Wilson Blvd., Arlington, VA 22201
  Naperville Jefferson LLC c/o Excel Property           LPQ Naperville, Inc.              204 S. Washington St., Naperville, IL 60540
  Consulting
  2 Ethel Road, Suite 205A, Edison, NJ 08817
  Plaza 400 Owners Corp.                                PQ 55th & 1st, Inc.               1006 1st Ave., New York, NY 10022
  400 East 56th Street, New York, NY 10022
  Riverhouse One Rockefeller Park Condominium           PQ Battery Park, Inc.             2 River Terrace, New York, NY 10282
  8 River Terrace, New York, NY 10282
  RMR Group                                             LPQ 14th & K Street, Inc.         1401 K Street NW , Washington, DC 20005
  Two Newton Place, 255 Washington Street, Newton,
  MA 02458‐1634
  Ruxton Towers LP Alpert & Alpert Development          PQ West 72nd, Inc.                50 West 72nd Street, New York, NY 10023
  P.O Box 19514, Newark, NJ 07195
  S.R Partners c/o Hayes & Company                      LPQ Pasadena, Inc.                88 West Colorado Blvd #102, Pasadena, CA 91105
  1510 Oxley Street Suite A, South Pasadena, CA 91030
  SBP Lexington, LLC                                    PQ Lexington, Inc.                833 Lexington Ave., New York, NY 10065
  2577 Main Street, Lake Placid, NY 12946
  Shulsky Properties                                    LPQ 205 Bleecker, Inc.            205 Bleecker Street, New York, NY 10012
  307 5th Ave, 17th FL, New York, NY 10016
  Simon Property Group                                  LPQ Garden City, Inc.             630 Old Country Road ‐ Room 1024B, Garden City, NY 11530
  225 West Washington Street, Indianapolis, IN 46204

                                                                               3
RLF1 23476449v.3
                                    Case 20-11266-JTD            Doc 10          Filed 05/27/20    Page 34 of 34




                Landlord Name / Address                     Lease Counterparty                          Address of Subject Property
  Simon Property Group                                  LPQ Woodbury, Inc.              498 Red Apple Ct, Suite 195, Central Valley, NY
  225 West Washington Street, Indianapolis, IN 46204
  SPI Holdings, LLC                                     PQ Culver Plaza, Inc.           9901 Washington Boulevard Suite 102, Los Angeles, CA 90232
  88 Kearny St., Suite 1818, San Francisco, CA 94108
  T ‐C WISCONSIN PLACE OWNER, LLC                       PQ Chevy Chase, Inc.            5310 Western Avenue Suite C, Chevy Chase, MD
  730 Third Avenue, 4th Floor, New York, NY 10017
  Thor Equities, LLC                                    PQ 933 Broadway, Inc.           931 Broadway, New York, NY 10010
  25 West 39th St., New York, NY 10018
  Time Equities, Inc.                                   PQ West 84th St, Inc.           494 Amsterdam Ave., New York, NY 10024
  55 5th Ave, 15th Floor, New York, NY 10003
  Washington Real Estate Investment Trust               PQ Spring Valley, Inc.          4874 Massachusetts Ave, NW, Washington , DC 20016
  6110 Executive Blvd Suite 800, Rockville, MD 20852
  West Valley Owner LLC                                 PQ The Village at Topanga,      6256 Topanga Canyon Blvd Suite 1200, Woodland Hills, CA
  2049 Century Park East 41st Floor, Century City, CA   Inc.
  90067




                                                                            4
RLF1 23476449v.3
